Name: Council Regulation (EEC) No 1990/93 of 19 July 1993 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  trade policy;  agricultural structures and production
 Date Published: nan

 24. 7. 93 Official Journal of the European Communities No L 182/7 COUNCIL REGULATION (EEC) No 1990/93 of 19 July 1993 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Whereas provisions should be laid down to limit frag ­ mentation (the breaking up of wine-growing areas as a result of grubbing-up within those areas), in particular in areas that are being restructed, and to facilitate the intro ­ duction of the multiannual zonal programmes provided for in Article 3 of Council Regulation (EEC) No 2078/92 of 30 June 1992 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside (4), or programmes provided for in Article 4 of Council Regu ­ lation (EEC) No 2080/92 of 30 June 1992 instituting a Community aid scheme for forestry measures in agricul ­ ture Is) ; whereas there should also be compatible with the Community aid scheme for early retirement laid down in Regulation (EEC) No 2079/92 (6) ; whereas, in such circumstances, granting an additional premium to promote the exchange of parcels should help achieve these objectives ; Having regard to the opinion of the European Par ­ liament (2), Whereas Article 17a of Regulation (EEC) No 1442/88 (3) provides for the Guarantee Section of the EAGGF to finance premiums for the permanent abandonment of wine-growing areas in respect of any abandonment opera ­ tion carried out between 1 January 1990 and 31 December 1992 ; whereas it is essential to retain this financing arrangement beyond that date and up to 31 December 1995 in order to pursue the aim of re ­ balancing the wine market and avoiding continued inter ­ vention on a massive scale ; Whereas greater technical clarification is required of what grubbing-up must involve, taking into consideration, in particular, plant health requirements and also with regard to calculation of the yields determining the premium amount ; Whereas application of the scheme for the abandonment of wine-growing areas is likely to lead to major structural change in certain Community production regions ; whereas a through evaluation study should be carried out to measure the impact of the scheme and prepare any necessary adjustments, also taking into account observa ­ tions by Community monitoring officials ; Whereas, furthermore, the experience of the last three wine years indicates that certain changes are requried in the interests of the proper operation of the scheme ; Whereas the preferential distillation scheme provided for in Article 8 of Regulation (EEC) No 1442/88 whereby producers who so request are exempted totally or in part from compulsory distillation depending on the actual reduction in production potential has not helped to make the scheme for the abandonment of wine-growing areas more attractive while making the administrative arrange ­ ments more complicated and no longer fulfils the objec ­ tive of improving market conditions ; whereas it should be discontinued ; Whereas in Portugal, there is currently no provision for a premium for the abandonment of areas cultivated as root-stock nurseries ; whereas such a premium should be introduced in order to align the Portuguese arrangements with the general scheme of abandonment premiums ;Whereas the increases provided for in Article 2 (2) and the second subparagraph of Article 2 (5) payable if the areas concerned constitute the entire wine-growing area cultivated by the applicant should also be discontinued since they have not had the economic effect anticipating and may lend themselves to abuse ; Whereas the high rate of abandonment of wine-growing areas given over to the production of grapes for drying in Greece causes serious socio-economic problems in the regions concerned and could cause a serious imbalance (') OJ No C 105, 16. 4. 1993, p. 17. (2) Opinion delivered on 16 July 1993 (not yet published in the Official Journal). (3) OJ No L 132, 28 . 5. 1988, p. 3 . Regulation as last amended by Regulation (EEC) No 1869/92 (OJ No L 189, 9. 7. 1992, p. 6). (4) OJ No L 215, 30. 7. 1992, p. 85. 0 OJ No L 215, 30. 7. 1992, p. 96. M OJ No L 215, 30. 7 . 1992, p. 91 . No L 182/8 Official Journal of the European Communities 24. 7. 93 vis-d-vis other regions of Greece and other regions of the Community ; whereas in order to prevent such clearly unbalanced application the scheme should be disconti ­ nued as regards areas in Greece given over to the cultiva ­ tion of grapes for drying ; Whereas the technical adjustments set out above must inevitably be made at Community level and must comprise corresponding amendments to the rules in force, HAS ADOPTED THIS REGULATION : (d) for areas cultivated as root-stock nurseries : ECU 4 000.',  the last subparagraph shall be deleted ; 3 . the following subparagraph shall be added to Article 4 (2) : ' For the purposes of this Regulation, grubbing up shall comprise the complete elimination of all vine stocks on a plot planted with vines, viz., removal of the: vine stocks (main root) and of the wood from the parcel.' ; 4. Article 8 shall be deleted ; 5. Article 9 shall be replaced by the following : 'Article 9 If the holder qualifies for the aid provided for in Regulation (EEC) No 2078/92 Q or Regulation (EEC) No 2079/92 (M) or Regulation (EEC) No 2080/92 ("*), this aid shall be granted in full in addition to the premium for permanent abandonment of areas under vines. 0 OJ No L 215, 30 . 7. 1992, p. 85. (") OJ No L 215, 30. 7. 1992, p. 91 . (H OJ No L 215, 30 . 7. 1992, p. 96.'; 6. the following Article shall be inserted : 'Article 9a 1 . Where permanent abandonment of areas under vines :  leads to fragmentation of the wine-growing area, in particular if restructuring is being carried out, Article 1 Regulation (EEC) No 1442/88 is hereby amended as follows : 1 . Article 1 ( 1 ) shall be replaced by the folowing : ' 1 . Holders : (a) of cultivated wine-growing areas for the produc ­ tion of :  wine,  table grapes,  grapes for drying ; or (b) of cultivated wine-growing areas used as root ­ stock nurseries that the root-stock varieties are listed in the classification of vine varieties, shall, during the 1988/89 to 1995/96 wine years, on application and as provided for in this Regulation for the permanent abandonment of wine-growing, qualify for a permanent abandonment premium.' ; 2. in Article 2 : (a) paragraph 2 shall be deleted ; (b) the following subparagraph shall be added to paragraph 3 : 'If the area on which wine-growing is permanently abandoned constitutes the entire area under vines of the holding, the average yield per hectare taken as a basis for calculating the premium rate applicable may not be higher than the average of the yields notified as harvest declarations. Except in unusual circum ­ stances to be determined, the harvest declarations to be taken into account shall be those in the five wine years preceding submission of the premium applica ­ tion, excluding those for the highest-yielding harvest and the lowest-yielding harvest.' ; (c) paragraph 4 shall be deleted ; (d) in paragraph 5 :  the following point (d) shall be added to the first subparagraph :  or could result in environmental damage, the applicant shall be granted an additional premium of a maximum of ECU 1 500 per hectare, under conditions to be determined, where permanent aban ­ donment is carried out on parcels other than his own as a result of an accompanying procedure of parcel exchange, in the framework of vineyard adjustment programmes carried out by the Member State. In this case, the area to be grubbed up must be such that the reduction in production potential is at least the same as that which would result from grub ­ bing-up of the applicant's initial parcel . The amount of the premium shall be calculated on the basis of the parcel actually grubbed up, and the amount of the additional premium shall be calculated on the appli ­ cant's initial parcel . 2. Land consolidation or parcel exchange opera ­ tions linked to the permanent abandonment of wine-growing areas as referred to in paragraph 1 may be included in the multiannual zonal programmes provided for in Regulation (EEC) No 2078/92 or Regulation (EEC) No 2080/92.' ; 24. 7. 93 Official Journal of the European Communities No L 182/9 7. Article 1 1 shall be replaced by the following : 'Article 1 1 Before the end of the 1993/94 wine year the Commission shall submit a report to the European Parliament and the Council on an evaluation study on the scheme for the permanent abandonment of wine-growing areas. The report shall deal in particular with the impact of the scheme on viticultural produc ­ tion structures and shall be accompanied by any proposals considered to be appropriate. The costs involved in drawing up the study shall be considered as expenditure on action to stabilize the agricultural markets within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (*). (b) the final subparagraph shall be deleted ; 9 . Article 20 shall be replaced by the following : 'Article 20 Subject to special provisions, detailed rules for the application of this Regulation, in particular those relating to :  determining the unusual circumstances referred to in the second subparagraph of Article 2 (3),  the guarantee referred to in the second para ­ graph of Article 6,  the conditions governing the grant of the additional premium provided for in Article 9a,  the application of this Regulation in Portugal, shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87.'; 10 . the following Article shall be inserted : 'Article 22 This Regulation shall not apply to areas in Greece used to grow grapes for drying of the varieties : (*) OJ No L 94, 28 . 4. 1970, p. 13 . Regulation last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988, p. 1 .).';  Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± (Soultanina),  Ã Ã ¿Ã Ã ¹Ã ½Ã ¸Ã ¹Ã ±Ã ºÃ ® (Korinthiaki).' 8 . in Article 17a : (a) the third subparagraph shall be replaced by the following : 'The payment of permanent abandonment premiums as provided for in Article 1 in respect of any abandonment operation carried out between 1 January 1990 and 31 December 1995 shall be deemed intervention intended to stabilize the agri ­ cultural markets within the meaning of Article 1 (2) of Regulation (EEC) No 729/70.' ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993, except for Article 1 (8), which shall apply with effect from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1993. For the Council The President A. BOURGEOIS